                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


TERRELL DION COWAN,                         )
                                            )
       Plaintiff,                           )
                                            )
VS.                                         )          No. 18-1203-JDT-cgc
                                            )
STATE OF TENNESSEE, ET AL.,                 )
                                            )
       Defendants.                          )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


        On October 11, 2018, Plaintiff Terrell Dion Cowan, who is incarcerated at the

Henry County Correctional Facility in Paris, Tennessee, filed a pro se civil complaint and

a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued an order on

October 15, 2018, granting leave to proceed in forma pauperis and assessing the civil

filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 4.) The Clerk shall record the Defendants as the State of

Tennessee and the Tennessee Bureau of Investigation (TBI).

       Although the complaint is not entirely clear, Cowan appears to allege that in 1995

he was charged in Tennessee with a sex offense, went to trial and was found guilty by a

jury. Cowan then filed a state post-conviction petition in 1997. At the hearing on that

petition in 1999, the victim recanted her testimony; consequently the conviction was set

aside. On re-trial, also in 1999, Cowan states he “unwillfully” accepted a plea agreement
on the advice of counsel. He states the Tennessee sex offender registration statute did not

exist at that time and alleges it is a violation of the Double Jeopardy Clause for the TBI to

now “confine him to the sex offender registry law.” (ECF No. 1 at 2-4.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

               (1)   is frivolous, malicious, or fails to state a claim upon which
       relief may be granted; or

              (2)     seeks monetary relief from a defendant who is immune from
       such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-

57 (2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting

all well-pleaded allegations in the complaint as true, the Court ‘consider[s] the factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S.

at 681). “[P]leadings that . . . are no more than conclusions, are not entitled to the

assumption of truth. While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.”        Iqbal, 556 U.S. at 679; see also

Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than a

blanket assertion, of entitlement to relief.     Without some factual allegation in the

complaint, it is hard to see how a claimant could satisfy the requirement of providing not

                                             2
only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on which the claim

rests.”).

        “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470

(citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally

frivolous would ipso facto fail to state a claim upon which relief can be granted.” Id.

(citing Neitzke, 490 U.S. at 328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
        1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for
        relief. Statutes allowing a complaint to be dismissed as frivolous give
        judges not only the authority to dismiss a claim based on an indisputably
        meritless legal theory, but also the unusual power to pierce the veil of the
        complaint=s factual allegations and dismiss those claims whose factual
        contentions are clearly baseless. Unlike a dismissal for failure to state a
        claim, where a judge must accept all factual allegations as true, a judge
        does not have to accept Afantastic or delusional@ factual allegations as true
        in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

        “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); Payne v. Sec’y of Treas.,


                                              3
73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of complaint

pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court nor the district court is

required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S. 225, 231 (2004)

(“District judges have no obligation to act as counsel or paralegal to pro se litigants.”);

Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts

from neutral arbiters of disputes into advocates for a particular party. While courts are

properly charged with protecting the rights of all who come before it, that responsibility

does not encompass advising litigants as to what legal theories they should pursue.”).

       Cowan’s claims against the State of Tennessee and against the TBI, a state agency,

are barred by sovereign immunity.         The Eleventh Amendment to the United States

Constitution provides that “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of

the United States by Citizens of another State, or by Citizens or Subjects of any Foreign

State.” U.S. Const. amend. XI. The Eleventh Amendment has been construed to prohibit

citizens from suing their own states in federal court. Welch v. Tex. Dep’t of Highways &

Pub. Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 100 (1984); see also Va. Office for Protection & Advocacy v. Stewart, 131

S. Ct. 1632, 1638 (2011) (“A State may waive its sovereign immunity at its pleasure, and

in some circumstances Congress may abrogate it by appropriate legislation. But absent

waiver or valid abrogation, federal courts may not entertain a private person’s suit against

                                               4
a State.” (citations omitted)). Tennessee has not waived its sovereign immunity. See

Tenn. Code Ann. § 20-13-102(a). Moreover, a state is not a person within the meaning of

42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617

(2002); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

       Furthermore, the bare allegation that Cowan is subject to a sex offender

registration law even though it did not exist at the time of the conviction that qualifies

him as a sex offender does not, without more, sufficiently state a claim. The complaint is

devoid of any details concerning how the requirement that Cowan register as a sex

offender has affected him personally.

       For these reasons, the complaint is subject to dismissal for failure to state a claim

on which relief may be granted.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some

form of notice and an opportunity to cure the deficiencies in the complaint must be

afforded.”).   Leave to amend is not required where a deficiency cannot be cured.

Gonzalez-Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001) (“This does not

mean, of course, that every sua sponte dismissal entered without prior notice to the

plaintiff automatically must be reversed. If it is crystal clear that . . . amending the

complaint would be futile, then a sua sponte dismissal may stand.”); Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

                                             5
dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the

Court concludes that Cowan should be given an opportunity to amend his complaint.

       In conclusion, the Court DISMISSES Cowan’s complaint for failure to state a

claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii) and

1915A(b)(1)-(2). However, leave to amend is GRANTED. Any amendment must be

filed within twenty-one (21) days after the date of this order.

       Cowan is advised that any amended complaint will supersede the original

complaint and must be complete in itself without reference to the prior pleading. The

amended complaint must be signed, and the text of the amended complaint must allege

sufficient facts to support each claim without reference to any extraneous document. Any

exhibits must be identified by number in the text of the amended complaint and must be

attached to the complaint. Each claim for relief must be stated in a separate count and

must identify each defendant sued in that count. If Cowan fails to file an amended

complaint within the time specified, the Court will assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              6
